



Exhibit 10.1

--------------------------------------------------------------------------------



$400,000,000
THE E.W. SCRIPPS COMPANY
5.125% Senior Notes due 2025
PURCHASE AGREEMENT




Dated: April 20, 2017

--------------------------------------------------------------------------------











--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
SECTION 1.
 
Representations and Warranties
2
SECTION 2.
 
Sale and Delivery to Initial Purchasers; Closing; Agreements to Sell, Purchase
and Resell
14
SECTION 3.
 
Covenants of the Company and the Guarantors
16
SECTION 4.
 
Payment of Expenses
19
SECTION 5.
 
Conditions of Initial Purchasers' Obligations
20
SECTION 6.
 
Indemnification
21
SECTION 7.
 
Contribution
24
SECTION 8.
 
Representations, Warranties and Agreements to Survive Delivery
25
SECTION 9.
 
Termination of Agreement
26
SECTION 10.
 
Default by One or More of the Initial Purchasers
27
SECTION 11.
 
Notices
27
SECTION 12.
 
Parties
27
SECTION 13.
 
Governing Law and Time
28
SECTION 14.
 
Effect of Headings
28
SECTION 15.
 
Definitions
28
SECTION 16.
 
Permitted Free Writing Documents
30
SECTION 17.
 
Absence of Fiduciary Relationship
30
SECTION 18.
 
Research Analyst Independence and Other Activities of the Initial Purchasers
31
SECTION 19.
 
Waiver of Jury Trial
31
SECTION 20.
 
Consent to Jurisdiction
31
SECTION 21.
 
Patriot Act
32
SECTION 22.
 
Entire Agreement
32
SECTION 23.
 
Amendments or Waivers
32
SECTION 24.
 
Section Headers
32
SECTION 25.
 
Counterparts
32



i

--------------------------------------------------------------------------------




Exhibits


Exhibit A - Initial Purchasers
Exhibit B - Guarantors
Exhibit C - Subsidiaries of the Company
Exhibit D - Form of Pricing Term Sheet
Exhibit E-1 - Amendments; Issuer Free Writing Documents
Exhibit E-2 - Permitted General Solicitations
Exhibit F-1 - Form of Opinion of Company Counsel
Exhibit F-2 - Form of Opinion of California Counsel
Exhibit G - Form of Opinion of FCC Counsel






ii



--------------------------------------------------------------------------------





$400,000,000
THE E.W. SCRIPPS COMPANY
5.125% Senior Notes due 2025
PURCHASE AGREEMENT
April 20, 2017
Wells Fargo Securities, LLC
As Representative of the several Initial Purchasers
550 South Tryon Street
Charlotte, North Carolina 28202


Ladies and Gentlemen:
The E.W. Scripps Company, an Ohio corporation (the “Company”), confirms its
agreement with Wells Fargo Securities, LLC (“Wells Fargo”) and each of the other
Initial Purchasers named on Exhibit A hereto (collectively, the “Initial
Purchasers,” which term shall also include any person substituted for an Initial
Purchaser pursuant to Section 10 hereof), for whom Wells Fargo is acting as
Representative (in such capacity, the “Representative”), with respect to the
issue and sale by the Company and the purchase by the Initial Purchasers, acting
severally and not jointly, of $400,000,000 in aggregate principal amount of the
Company’s 5.125% Senior Notes due 2025 (the “Securities”). The Securities will
be issued pursuant to an Indenture to be dated as of April 28, 2017 (the
“Indenture”) among the Company, the Guarantors referred to below, and U.S. Bank
National Association, as trustee (the “Trustee”). The Company’s obligations
under the Securities, including the due and punctual payment of interest on the
Securities, will be irrevocably and unconditionally guaranteed on an unsecured
senior basis (the “Guarantees”) by each guarantor named on Exhibit B hereto
(together, the “Guarantors”). As used herein, the term “Securities” shall
include the Guarantees, unless the context otherwise requires. Certain terms
used in this purchase agreement (this “Agreement”) are defined in Section 15
hereof. Other capitalized terms used, but not defined herein, shall have the
meanings set forth in the “Description of Notes” section of the Offering
Memorandum referred to below.
The Securities will be offered and sold to the Initial Purchasers without
registration under the 1933 Act, in reliance on the exemption provided by
Section 4(a)(2) of the 1933 Act. The Company and the Guarantors have prepared a
preliminary offering memorandum, dated April 17, 2017 (the “Preliminary Offering
Memorandum”), a pricing term sheet substantially in the form attached hereto as
Exhibit D (the “Pricing Term Sheet”) setting forth the terms of the Securities
omitted from the Preliminary Offering Memorandum and an offering memorandum,
dated April 20, 2017 (the “Offering Memorandum”), setting forth information
regarding the Company and the Securities. The Preliminary Offering Memorandum,
as supplemented and amended as of the Applicable Time, together with the Pricing
Term Sheet and any of the documents listed on Exhibit E-1 hereto are
collectively referred to as the “General Disclosure Package.” The Company and
the Guarantors hereby confirm that they have authorized the use of the General
Disclosure Package and the Offering Memorandum in connection with the offering
and resale of the Securities by the Initial Purchasers.
You have advised the Company that you will offer and resell (the “Exempt
Resales”) the Securities purchased by you hereunder on the terms set forth in
each of the General Disclosure Package and the Offering Memorandum, as amended
or supplemented, solely to (i) persons whom you reasonably


1



--------------------------------------------------------------------------------




believe to be “qualified institutional buyers” as defined in Rule 144A under the
1933 Act (“QIBs”), and (ii) in compliance with Regulation S under the 1933 Act
(“Regulation S”). Those persons specified in clauses (i) and (ii) of this
paragraph are referred to herein as “Eligible Purchasers.”

SECTION 1.Representations and Warranties


(a) Representations and Warranties by the Company and the Guarantors. The
Company and each Guarantor, jointly and severally, represent and warrant to each
Initial Purchaser as of the date hereof, as of the Applicable Time, and as of
the Closing Date referred to in Section 2(b) hereof, and agree with each Initial
Purchaser, as follows:
(1)No Stop Orders. The Preliminary Offering Memorandum, the General Disclosure
Package and the Offering Memorandum have been prepared by the Company and the
Guarantors for use by the Initial Purchasers in connection with the Exempt
Resales. No order or decree preventing the use of the Preliminary Offering
Memorandum, the General Disclosure Package or the Offering Memorandum, or any
order asserting that the transactions contemplated by this Agreement are subject
to the registration requirements of the 1933 Act has been issued, and no
proceeding for that purpose has commenced or is pending or, to the knowledge of
the Company or any of the Guarantors is contemplated.
(2)No Material Misstatement or Omission. (i) The Preliminary Offering
Memorandum, as of the date thereof, did not include any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (ii) the General Disclosure Package, as of the Applicable Time, did
not include any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (iii) the Offering Memorandum, as of
the date thereof, did not and, at the Closing Date, will not, include any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, (iv) any electronic road show (other than any Permitted
General Solicitation (as defined below)), together with the General Disclosure
Package, did not as of the Applicable Time, and at the Closing Date will not,
include any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (v) each general solicitation listed
on Exhibit E-2 hereto (each such solicitation, a “Permitted General
Solicitation”), together with the General Disclosure Package, did not as of the
Applicable Time, and at the Closing Date will not, include any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and (vi) each Issuer Free Writing Document (as defined
below) set forth on Exhibit E-1, when taken together with the General Disclosure
Package, did not, and, at the Closing Date, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.
The representations and warranties in the preceding paragraph do not apply to
statements in or omissions from the Preliminary Offering Memorandum, the
Offering Memorandum, the General Disclosure Package, any Issuer Free Writing
Document, any Permitted General Solicitation or any amendment or supplement to
any of the foregoing made in reliance upon and


2



--------------------------------------------------------------------------------




in conformity with written information relating to any Initial Purchaser
furnished to the Company by such Initial Purchaser through the Representative
expressly for use therein, it being understood and agreed that the only such
information furnished by the Initial Purchasers as aforesaid consists of the
information described as such in Section 6(b) hereof.
(3)Reporting Compliance. The Company is subject to, and is in compliance in all
material respects with, the reporting requirements of Section 13 and Section
15(d), as applicable, of the 1934 Act.
(4)Independent Accountants. Deloitte & Touche LLP are independent public
accountants with respect to the Company as required by Rule 101 of the American
Institute of Certified Public Accountants’, the rules of the Public Company
Accounting Oversight Board, the 1933 Act and the 1934 Act and the rules and
regulations thereunder.
(5)Financial Statements. The financial statements of the Company included in the
General Disclosure Package and the Offering Memorandum, together with the
related schedules (if any) and notes thereto, present fairly, in all material
respects, the financial position of the Company and its consolidated
subsidiaries at the dates indicated and the results of operations, changes in
stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries for the periods specified. All such financial statements have been
prepared in conformity with GAAP, applied on a consistent basis throughout the
periods involved and comply with all applicable accounting requirements under
the 1933 Act and the 1933 Act Regulations, or the 1934 Act and the 1934 Act
Regulations, as applicable. The information in the Preliminary Offering
Memorandum and the Offering Memorandum under the captions “Summary Historical
Consolidated Financial and Other Data” and “Selected Historical Consolidated
Financial and Other Data” presents fairly, in all material respects, the
information shown therein and has been prepared on a basis consistent with that
of the audited financial statements of the Company included in the General
Disclosure Package and the Offering Memorandum.
(6)No Material Adverse Change in Business. Since the respective dates as of
which information is given in the Preliminary Offering Memorandum, the General
Disclosure Package and the Offering Memorandum (in each case exclusive of any
amendments or supplements thereto subsequent to the date of this Agreement),
(A) there has been no material adverse change or any development that could
reasonably be expected to result in a material adverse change, in the condition
(financial or other), results of operations, business, properties, management or
prospects of the Company and its subsidiaries taken as a whole, whether or not
arising in the ordinary course of business (in any such case, a “Material
Adverse Effect”); and (B) except as otherwise disclosed in the General
Disclosure Package and the Offering Memorandum (in each case exclusive of any
amendments or supplements thereto subsequent to the date of this Agreement),
neither the Company nor any of its subsidiaries has incurred any liability or
obligation, direct or contingent, or entered into any transaction or agreement
that, individually or in the aggregate, is material with respect to the Company
and its subsidiaries taken as a whole, and neither the Company nor any of its
subsidiaries has sustained any loss or interference with its business or
operations from fire, explosion, flood, earthquake or other natural disaster or
calamity, whether or not covered by insurance, or from any labor dispute or
disturbance or court or governmental action, order or decree which would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.


3



--------------------------------------------------------------------------------




(7)Good Standing of the Company, the Guarantors and Subsidiaries. Each of the
Company, the Guarantors and their respective subsidiaries has been duly
organized and is validly existing as a corporation or limited liability company,
as applicable, in good standing under the laws of the state of its jurisdiction
of organization and has power and authority to own, lease and operate its
properties and to conduct its business as described in the Preliminary Offering
Memorandum, the General Disclosure Package and the Offering Memorandum and to
enter into and perform its obligations under the Transaction Documents. Each of
the Company, the Guarantors and their respective subsidiaries is duly qualified
as a foreign corporation or limited liability company, as applicable, to
transact business and is in good standing in the state of its principal place of
business and in each other jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except (solely in the case of jurisdictions other than its principal
place of business) where the failure so to qualify or to be in good standing
would not reasonably be expected to, individually or in the aggregate, result in
a Material Adverse Effect.
(8)Ownership of Subsidiaries. Except as otherwise disclosed in the Preliminary
Offering Memorandum, the General Disclosure Package and the Offering Memorandum,
all of the issued and outstanding shares of capital stock of each subsidiary of
the Company that is a corporation, all of the issued and outstanding partnership
interests of each subsidiary of the Company that is a limited or general
partnership and all of the issued and outstanding limited liability company
interests, membership interests or other similar interests of each subsidiary of
the Company that is a limited liability company have been duly authorized and
validly issued, are fully paid and (except in the case of general partnership
interests) non-assessable and are owned by the Company, directly or through
subsidiaries, free and clear of any Lien. None of the issued and outstanding
shares of capital stock of any such subsidiary that is a corporation, none of
the issued and outstanding partnership interests of any such subsidiary that is
a limited or general partnership, and none of the issued and outstanding limited
liability company interests, membership interests or other similar interests of
any such subsidiary that is a limited liability company was issued in violation
of any preemptive rights, rights of first refusal or other similar rights of any
securityholder of such subsidiary or any other person. All subsidiaries of the
Company that are “significant subsidiaries” as defined by Rule 1‑02 of
Regulation S‑X are listed Exhibit C hereto and Exhibit C accurately sets forth
whether each such subsidiary is a corporation or limited liability company and
its jurisdiction of organization.
(9)Capitalization. The authorized, issued and outstanding capital stock of the
Company as of the date of this Agreement is as set forth in the column entitled
“Actual” and in the corresponding line items under the caption “Capitalization”
in the Preliminary Offering Memorandum and the Offering Memorandum (except for
subsequent issuances, if any, pursuant to employee or director stock option,
stock purchase or other equity incentive plans described in the Preliminary
Offering Memorandum and the Offering Memorandum or upon the exercise of options
issued under such plans). The shares of issued and outstanding capital stock of
the Company have been duly authorized and validly issued and are fully paid and
non-assessable and were issued in compliance with all applicable state and
federal securities and “Blue Sky” laws. None of the outstanding shares of
capital stock of the Company was issued in violation of any preemptive rights,
rights of first refusal or other similar rights of any securityholder of the
Company or any other person.
(10)No Other Securities of Same Class. The Securities and Guarantees are
eligible for resale pursuant to Rule 144A and when issued and delivered pursuant
to this Agreement, such


4



--------------------------------------------------------------------------------




Securities and Guarantees will not be of the same class (within the meaning of
Rule 144A under the 1933 Act) as securities of the Company or any Guarantor that
are listed on a national securities exchange registered under Section 6 of the
1934 Act or that are quoted in a United States automated inter-dealer quotation
system.
(11)No Registration. Assuming the representations and warranties of the Initial
Purchasers set forth in Section 2 hereof and their compliance with their
agreements set forth therein, no registration under the 1933 Act of the
Securities or the Guarantees, and no qualification of the Indenture under the
1939 Act with respect thereto, is required for the sale of the Securities and
the Guarantees to you as contemplated hereby or for the initial resale of
Securities by you to the Exempt Resales, assuming the accuracy of the Initial
Purchasers’ representations in this Agreement.
(12)No General Solicitation. No form of general solicitation or general
advertising within the meaning of Regulation D under the 1933 Act (including,
but not limited to, advertisements, articles, notices or other communications
published in any newspaper, magazine or similar medium or broadcast over
television or radio, or any seminar or meeting whose attendees have been invited
by any general solicitation or general advertising), other than any Permitted
General Solicitation to persons whom it reasonably believed to be QIBs in
transactions pursuant to Rule 144A under the 1933 Act in accordance with the
restrictions set forth in the Preliminary Offering Memorandum and Offering
Memorandum under the caption “Notice to Investors,” was used by the Company or
any of its affiliates or any of its representatives (other than you, as to whom
the Company and the Guarantors make no representation) in connection with the
offer and sale of the Securities.
(13)Regulation S Compliance. The Company is a Category 2 issuer for purposes of
Regulation S. No directed selling efforts within the meaning of Rule 902 under
the 1933 Act were or will be used by the Company and its subsidiaries or any of
their representatives (other than you, as to whom the Company and the Guarantors
make no representation) with respect to Securities sold in reliance on
Regulation S, and the Company, any affiliate of the Company and any person
acting on its or their behalf (other than you, as to whom the Company and the
Guarantors make no representation) has complied with and will implement the
“offering restrictions” required by Rule 902 under the 1933 Act.
(14)No Integration. Neither the Company, any Guarantor nor any other person
acting on behalf of the Company or any Guarantor has sold or issued any
securities that would be integrated with the offering of the Securities
contemplated by this Agreement pursuant to the 1933 Act, the rules and
regulations thereunder or the interpretations thereof by the Commission.
(15)Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company and each Guarantor.
(16)Full Power. The Company and each Guarantor has full right, power and
authority to execute, deliver and perform its obligations under the Transaction
Documents.
(17)The Indenture. The Indenture has been duly authorized by the Company and
each Guarantor and, on the Closing Date, will have been duly executed and
delivered by the Company and each Guarantor and will constitute a valid and
binding agreement of the Company and each Guarantor, enforceable against the
Company and each Guarantor in accordance with its terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, reorganization,


5



--------------------------------------------------------------------------------




moratorium or similar laws affecting enforcement of creditors’ rights generally
or by general principles of equity. No qualification of the Indenture under the
1939 Act is required in connection with the offer and sale of the Securities
contemplated hereby or in connection with the Exempt Resales.
(18)The Securities. The Securities have been duly authorized and, at the Closing
Date, will have been duly executed by the Company and, when delivered against
payment of the purchase price therefor as provided in this Agreement, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting enforcement of creditors’ rights generally or by general principles of
equity, and will be in the form contemplated by, and entitled to the benefits
of, the Indenture.
(19)The Guarantees. The Guarantees have been duly authorized and, at the Closing
Date, the Indenture (which includes the Guarantees) will have been duly executed
by the Guarantors. When the Securities are delivered against payment therefor as
provided in this Agreement, the Guarantees will constitute valid and binding
obligations of the Guarantors, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally or by general principles of equity,
and will be in the form contemplated by, and entitled to the benefits of, the
Indenture.
(20)Description of the Securities and Agreements. The Securities, the Guarantees
and the Indenture conform and will conform, in all material respects, to the
respective statements relating thereto contained in the Preliminary Offering
Memorandum, the General Disclosure Package and the Offering Memorandum.
(21)Absence of Defaults and Conflicts. Neither the Company nor any of its
subsidiaries is (i) in violation of its Organizational Documents, (ii) in
violation of any applicable law, statute, rule, regulation, judgment, order,
writ or decree of any government, government instrumentality or court, domestic
or foreign, having jurisdiction over the Company or any of its subsidiaries or
any of their respective assets, properties or operations or (iii) in breach or
default (or with or without the giving of notice or the passage of time or both,
would be in breach or default) in the performance or observance of any
obligation, agreement, covenant or condition contained in any Company Document,
except in the case of clauses (ii) or (iii) for such violations, breaches or
defaults that would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. The execution, delivery and
performance of the Transaction Documents and the consummation of the
transactions contemplated therein and in the Preliminary Offering Memorandum,
the General Disclosure Package and the Offering Memorandum (including the
issuance and sale of the Securities and the use of the proceeds from the sale of
the Securities as described in the Preliminary Offering Memorandum and the
Offering Memorandum under the caption “Use of Proceeds”) and compliance by the
Company and the Guarantors with their obligations under the Transaction
Documents do not and will not, whether with or without the giving of notice or
passage of time or both, conflict with or constitute a breach of, or default,
Termination Event or Repayment Event under, or result in the creation or
imposition of any Lien upon any property or assets of the Company or any of its
subsidiaries pursuant to, any Company Documents. Such actions will not result in
any violation of (i) the provisions of the Organizational Documents of the
Company or any of its subsidiaries or (ii) any applicable law, statute, rule,
regulation, judgment, order, writ or decree of any government, government


6



--------------------------------------------------------------------------------




instrumentality or court, domestic or foreign, having jurisdiction over the
Company or any of its subsidiaries or any of its or their respective assets,
properties or operations, violations, except in the case of clause (ii) for such
violations that would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
(22)Transactions with Related Persons. No relationship, direct or indirect, that
would be required to be described in a registration statement of the Company
pursuant to Item 404 of Regulation S-K, exists between or among the Company and
its subsidiaries, on the one hand, and the directors, officers, affiliates,
stockholders, customers or suppliers of the Company and its subsidiaries, on the
other hand, that has not been described in the General Disclosure Package and
the Offering Memorandum.
(23)Absence of Labor Dispute. No labor dispute with the employees of the Company
or any of its subsidiaries exists or, to the knowledge of the Company or any
Guarantor, is imminent, and neither the Company nor any of its subsidiaries are
aware of any existing or imminent labor disturbance by the employees of any of
the principal suppliers, manufacturers, customers or contractors of the Company
or any of its subsidiaries which would reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.
(24)Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of the Company or any
Guarantor, threatened, against or affecting the Company or any of its
subsidiaries (other than as disclosed in the Preliminary Offering Memorandum,
the General Disclosure Package or the Offering Memorandum) or which would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or to materially and adversely affect the consummation
of the transactions contemplated in the Transaction Documents or the performance
by the Company or the Guarantors of their obligations under the Transaction
Documents. The aggregate of all pending legal or governmental proceedings to
which the Company or any of its subsidiaries is a party or of which any of their
respective property or assets is the subject which are not described in the
Preliminary Offering Memorandum or the Offering Memorandum, including ordinary
routine litigation incidental to the business, would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
(25)Description of Legal Matters. The statements made in the General Disclosure
Package and the Offering Memorandum under the captions “Risks Related to
Regulatory Matters” and “Business-Federal Regulation of Broadcasting,” insofar
as they purport to constitute summaries of the terms of statutes, rules or
regulations, legal or governmental proceedings, constitute accurate summaries of
the terms of such statutes, rules and regulations, legal and governmental
proceedings in all material respects.
(26)Solvency. All indebtedness represented by the Securities is being incurred
for corporate purposes and in good faith. On the Closing Date, after giving pro
forma effect to the Offering and the use of proceeds therefrom described under
the caption “Use of Proceeds” in the General Disclosure Package and the Offering
Memorandum, the Company and each Guarantor (i) will be Solvent (as hereinafter
defined), (ii) will have sufficient capital for carrying on its business and
(iii) will be able to pay its debts as they mature. As used in this paragraph,
the term “Solvent” means, with respect to a particular date, that on such date
(i) the present fair market value (or present fair saleable value) of the assets
of the Company and each Guarantor is not less


7



--------------------------------------------------------------------------------




than the total amount required to pay the liabilities of the Company and each
Guarantor on its total existing debts and liabilities (including contingent
liabilities) as they become absolute and matured; (ii) the Company and each
Guarantor is able to pay its debts and other liabilities, contingent obligations
and commitments as they mature and become due in the normal course of business;
(iii) assuming consummation of the issuance of the Securities as contemplated by
this Agreement and the General Disclosure Package and the Offering Memorandum,
neither the Company nor any Guarantor is incurring debts or liabilities beyond
its ability to pay as such debts and liabilities mature; and (iv) neither the
Company nor any Guarantor is engaged in any business or transaction, and does
not propose to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which the Company any Guarantor is
engaged.
(27)Possession of Intellectual Property. The Company and its subsidiaries own
and possess or have valid and enforceable licenses to use, all patents, patent
rights, patent applications, licenses, copyrights, inventions, know‑how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names, service names, software, internet addresses, domain names and other
intellectual property (collectively, “Intellectual Property”) that is described
in the General Disclosure Package or the Offering Memorandum or that is
necessary for the conduct of their respective businesses as currently conducted,
as proposed to be conducted and as described in the General Disclosure Package
and the Offering Memorandum, except where the failure to own, possess or license
such Intellectual Property would not reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any of its subsidiaries has received any
notice or is otherwise aware of any infringement of or conflict with rights of
others with respect to any Intellectual Property or of any facts or
circumstances which would render any Intellectual Property invalid or inadequate
to protect the interests of the Company or any of its subsidiaries therein. To
the knowledge of the Company and the Guarantors, there are no third parties who
have or will be able to establish rights to any Intellectual Property of the
Company or any of its subsidiaries, except for, and to the extent of, the
ownership rights of the owners of the Intellectual Property which the General
Disclosure Package and the Offering Memorandum disclose is licensed to the
Company or its subsidiaries. There is no pending or, to the knowledge of the
Company or any of the Guarantors, threatened action, suit, proceeding or claim
by others challenging the Company’s or any subsidiary’s rights in or to any such
Intellectual Property, or challenging the validity, enforceability or scope of
any such Intellectual Property, or asserting that the Company or any subsidiary
of the Company infringes or otherwise violates, or would, upon the
commercialization of any product or service described in the General Disclosure
Package or the Offering Memorandum, infringe or violate, any Intellectual
Property of others, and the Company and the Guarantors are unaware of any facts
which could form a reasonable basis for any such action, suit, proceeding or
claim. The Company and its subsidiaries have complied with the terms of each
agreement pursuant to which any Intellectual Property has been licensed to the
Company and its subsidiaries, all such agreements are in full force and effect,
and no event or condition has occurred or exists that gives or, with notice or
passage of time or both, would give any person the right to terminate any such
agreement, except for such failures of compliance or to be in full force and
effect, or such rights of termination, would not reasonably be expected to have
a Material Adverse Effect. To the knowledge of the Company and the Guarantors,
there is no patent or patent application that contains claims that interfere
with the issued or pending claims of any such Intellectual Property of the
Company or any of its subsidiaries or that challenges the validity,
enforceability or scope of any such Intellectual Property.


8



--------------------------------------------------------------------------------




(28)Absence of Further Requirements. (A) No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency, domestic or foreign, (B) no
authorization, approval, vote or consent of any holder of capital stock or other
securities of the Company or any Guarantor or creditor of the Company or any of
its subsidiaries, (C) no authorization, approval, waiver or consent under any
Company Document, and (D) no authorization, approval, vote or consent of any
other person or entity, is necessary or required for the execution, delivery or
performance by the Company or the Guarantors of their obligations under the
Transaction Documents, for the offering, issuance, sale or delivery of the
Securities or the Guarantees hereunder, or for the consummation of any of the
other transactions contemplated by this Agreement, in each case on the terms
contemplated by the General Disclosure Package and the Offering Memorandum,
except that no representation is made as to such as may be required under state
or foreign securities laws.
(29)Possession of Licenses and Permits. The Company and its subsidiaries possess
such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business now operated by them, except where the failure to do would not,
individually or in the aggregate, result in a Material Adverse Effect. The
Company and its subsidiaries are in compliance with the terms and conditions of
all such Governmental Licenses, except where the failure so to comply would not,
individually or in the aggregate, result in a Material Adverse Effect. All of
the Governmental Licenses are valid and in full force and effect. Neither the
Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such Governmental Licenses.
(30)Title to Property. The Company and each of its subsidiaries have good and
marketable title in fee simple to all real property owned by any of them (if
any) and good title to all other properties and assets owned by any of them, in
each case, free and clear of all Liens except such as (a) are described in the
General Disclosure Package and the Offering Memorandum or (b) do not,
individually or in the aggregate, materially affect the value of such property
or interfere with the use made and proposed to be made of such property by the
Company or any of its subsidiaries. All real property, buildings and other
improvements, and all equipment and other property, held under lease or sublease
by the Company or any of its subsidiaries is held by them under valid,
subsisting and enforceable leases or subleases, as the case may be, with, solely
in the case of leases or subleases relating to real property, buildings or other
improvements, such exceptions as are not material and do not interfere with the
use made or proposed to be made of such property and buildings or other
improvements by the Company and its subsidiaries, and all such leases and
subleases are in full force and effect. Neither the Company nor any of its
subsidiaries has any notice of any claim of any sort that has been asserted by
anyone adverse to the rights of the Company or any of its subsidiaries under any
of the leases or subleases mentioned above or affecting or questioning the
rights of the Company or any of its subsidiaries to the continued possession of
the leased or subleased premises or the continued use of the leased or subleased
equipment or other property, except for such claims which, if successfully
asserted against the Company, or any of its subsidiaries, would not,
individually or in the aggregate, result in a Material Adverse Effect.
(31)Investment Company Act. Neither the Company nor any of its subsidiaries is,
and upon the issuance and sale of the Securities as herein contemplated and the
receipt and application of the net proceeds therefrom as described in the
General Disclosure Package and the


9



--------------------------------------------------------------------------------




Offering Memorandum under the caption “Use Of Proceeds,” will be, an “investment
company” or an entity “controlled” by an “investment company” as such terms are
defined in the 1940 Act.
(32)Environmental Laws. Except as would not, individually or in the aggregate,
result in a Material Adverse Effect, (A) neither the Company nor any of its
subsidiaries is in violation of any federal, state, local or foreign statute,
law, rule, regulation, ordinance, code, policy or rule of common law or any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (B) the Company and
its subsidiaries have all permits, authorizations and approvals required under
any applicable Environmental Laws and are each in compliance with their
requirements, (C) there are no pending or threatened administrative, regulatory
or judicial actions, suits, demands, demand letters, claims, Liens, notices of
noncompliance or violation, investigation or proceedings relating to any
Environmental Law against the Company or any of its subsidiaries and (D) there
are no events or circumstances that could reasonably be expected to form the
basis of an order for clean-up or remediation, or an action, suit or proceeding
by any private party or governmental body or agency, against or affecting the
Company or any of its subsidiaries relating to Hazardous Materials or any
Environmental Laws.
(33)Tax Returns. The Company and its subsidiaries have filed all foreign,
federal, state, local and franchise tax returns that are required to be filed or
have obtained extensions thereof, except where the failure so to file would not,
individually or in the aggregate, result in a Material Adverse Effect, and have
paid all taxes (including, without limitation, any estimated taxes) required to
be paid and any other assessment, fine or penalty, to the extent that any of the
foregoing is due and payable, except for any such tax, assessment, fine or
penalty that is currently being contested in good faith by appropriate actions
and except for such taxes, assessments, fines or penalties the nonpayment of
which would not, individually or in the aggregate, result in a Material Adverse
Effect.
(34)Insurance. The Company and its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; all policies of insurance and any fidelity or surety bonds insuring the
Company or any of its subsidiaries or their respective businesses, assets,
employees, officers and directors are in full force and effect; the Company and
its subsidiaries are in compliance with the terms of such policies and
instruments in all material respects; there are no claims by the Company, or any
of its subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; none of the Company nor any of its subsidiaries has been refused
any insurance coverage sought or applied for; and none of the Company, nor any
of its subsidiaries has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers at a cost that would not, individually or
in the aggregate, result in a Material Adverse Effect.


10



--------------------------------------------------------------------------------




(35)Accounting and Disclosure Controls. The Company and its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (A) transactions are executed in accordance with
management’s general or specific authorizations; (B) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability; (C) access to assets is permitted
only in accordance with management’s general or specific authorization; and
(D) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. Since the first day of the Company’s earliest fiscal year for which
audited financial statements are included in the General Disclosure Package and
the Offering Memorandum, the Company has not been advised of or become aware of
(1) any material weakness or significant deficiency (as defined in Rule 1-02 of
Regulation S-X of the Commission) in the Company’s internal control over
financial reporting (whether or not remediated), or (2) any fraud, whether or
not material, involving management or other employees who have a role in the
Company’s internal control over financial reporting and, since the end of the
Company’s earliest fiscal year for which audited financial statements are
included in the General Disclosure Package and the Offering Memorandum, there
has been no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting. The Company and its
subsidiaries have established, maintained and periodically evaluate the
effectiveness of “disclosure controls and procedures” (as defined in Rules
13a-15 and 15d-15 under the 1934 Act). Such disclosure controls and procedures
are designed to ensure that information required to be disclosed by the Company
in the reports that it will be required to file or submit under the 1934 Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, and is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
principal financial officer or officers, as appropriate, to allow timely
decisions regarding disclosure.
The Company’s independent public accountants and the audit committee of the
Company’s board of directors have been advised of all material weaknesses, if
any, and significant deficiencies (as defined in Rule 1-02 of Regulation S-X of
the Commission), if any, in the Company’s internal control over financial
reporting and of all fraud, if any, whether or not material, involving
management or other employees who have a role in the Company’s internal
controls, in each case that occurred or existed, or was first detected, at any
time during the three most recent fiscal years covered by the Company’s audited
financial statements included in the General Disclosure Package and the Offering
Memorandum or at any time subsequent thereto.
(36)Compliance with the Sarbanes-Oxley Act. There is and has been no failure on
the part of the Company or any of the Company’s directors or officers, in their
capacities as such, to comply with any provision of the Sarbanes-Oxley Act with
which any of them is required to comply, including Section 402 related to loans.
(37)Margin Requirements. None of the transactions contemplated by this Agreement
(including, without limitation, the use of the proceeds from the sale of the
Securities), will violate or result in a violation of Section 7 of the 1934 Act,
or any regulation promulgated thereunder, including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System.
(38)Absence of Manipulation. Neither the Company or any of the Guarantors nor
any of their respective subsidiaries have taken and or will take, directly or
indirectly, any action


11



--------------------------------------------------------------------------------




designed to or that would constitute or that could reasonably be expected to
cause or result in the stabilization or manipulation of the price of any
security to facilitate the sale or resale of the Securities.
(39)Statistical and Market-Related Data. Any statistical, demographic,
market-related and similar data included in the General Disclosure Package or
the Offering Memorandum are based on or derived from sources that the Company
believes to be reliable and accurate in all material respects and fairly reflect
the materials upon which such data is based or from which it was derived, and
the Company has delivered true, complete and correct copies or summaries of such
materials to the Representative.
(40)No Unlawful Payments. Neither the Company nor any of its subsidiaries nor,
to the knowledge of the Company and each of the Guarantors, any director,
officer, agent, employee, affiliate or other person acting on behalf of the
Company, or any of its subsidiaries is aware of or has taken any action,
directly or indirectly, that has resulted or would result in a violation by any
such person of the FCPA or any applicable law or regulation implementing the
OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, the Bribery Act 2010 of the United Kingdom,
or any other applicable anti-bribery or anti-corruption law (collectively,
“Anti-Bribery Laws”), including, without limitation, any offer, payment, promise
to pay or authorization of the payment of any money or other property, gift,
promise to give or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of any Anti-Bribery Law and the Company and its
subsidiaries, and, to the knowledge of the Company and its subsidiaries, its and
their other affiliates have conducted their businesses in compliance with all
applicable Anti-Bribery Laws and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to ensure,
continued compliance therewith.
(41)Money Laundering Laws. The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, “Money Laundering Laws”) and
no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company and each of the Guarantors, threatened.
(42)Sanctions. Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company and each of the Guarantors, any director, officer,
agent, employee, affiliate or other person acting on behalf of the Company or
any of its subsidiaries is currently subject to any sanctions administered or
enforced by the U.S. government, (including, without limitation, OFAC or the
U.S. Department of State and including, without limitation, the designation as a
“specially designated national” or “blocked person”), the United Nations
Security Council (“UNSC”), the European Union, Her Majesty’s Treasury (“HMT”),
or other relevant sanctions authority (collectively, “Sanctions”), nor is the
Company, any of its subsidiaries or any of the Guarantors located, organized or
resident in a country or territory that is the subject or target of Sanctions,
including, without limitation, Cuba, Iran, North Korea, Sudan, Syria and Crimea
(each, a “Sanctioned Country”). The Company will not directly or indirectly use
any of the proceeds from


12



--------------------------------------------------------------------------------




the sale of Securities by the Company in the offering contemplated by this
Agreement, or lend, contribute or otherwise make available any such proceeds to
any subsidiary, joint venture partner or other person or entity, (i) for the
purpose of financing or facilitating the activities of any person that at the
time of such financing or facilitation is subject to any Sanctions, (ii) to fund
or facilitate any activities of or business in any country or territory that at
the time of such funding or facilitation is a Sanctioned Country or (iii) in any
other manner that will result in a violation by any person (including any person
participating in the transaction, whether as underwriter, initial purchaser,
advisor, investor or otherwise) of Sanctions.
(43)FCC Matters. The business of the Company is being conducted in compliance
with all applicable rules, regulations, and published policies of the Federal
Communications Commission (“FCC”) and the federal Communications Act of 1934, as
amended (collectively, the “Communications Laws”), except as would not have a
Material Adverse Effect. The Company possesses all registrations, licenses,
authorizations, and certifications issued by the FCC necessary to conduct their
respective businesses as currently conducted (the “FCC Licenses”). The FCC
Licenses are in full force and effect. There is no condition, event or
occurrence existing, nor, to the best of the Company’s knowledge, is there any
proceeding being conducted or threatened by any governmental or regulatory
authority, which would reasonably be expected to cause the termination,
suspension, cancellation, or nonrenewal of any of the FCC Licenses, or the
imposition of any penalty or fine by any governmental or regulatory authority
with respect to any of the FCC Licenses or the Company, in each case which would
reasonably be expected to have a Material Adverse Effect. There is no (i)
outstanding decree, decision, judgment, or order that has been issued by the FCC
against the Company or the FCC Licenses or (ii) notice of violation, order to
show cause, complaint, investigation or other administrative or judicial
proceeding pending or, to the best of the Company’s and each Guarantor’s
knowledge, threatened by or before the FCC against the Company or the FCC
Licenses that, assuming an unfavorable decision, ruling or finding, in the case
of each of (i) or (ii), would reasonably be expected to have a Material Adverse
Effect. No consent, approval, authorization, order or waiver of, or filing with,
the FCC is required under the Communications Laws to be obtained or made by the
Company for the execution, delivery and performance of this Agreement or the
transactions contemplated herein. The Company has filed with the FCC all
necessary reports, documents, instruments, information, or applications required
to be filed pursuant to the Communications Laws, and have paid all fees required
to be paid pursuant to the Communications Laws, except as would not reasonably
be expected to have a Material Adverse Effect.
(44)ERISA Compliance. None of the following events has occurred or exists: (i) a
failure to fulfill the obligations, if any, under the minimum funding standards
of Section 302 of ERISA with respect to a Plan determined without regard to any
waiver of such obligations or extension of any amortization period; (ii) an
audit or investigation by the Internal Revenue Service, the U.S. Department of
Labor, the Pension Benefit Guaranty Corporation or any other federal, state or
foreign governmental or regulatory agency with respect to the employment or
compensation of employees by the Company or any of its subsidiaries that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect; or (iii) any breach of any contractual obligation, or
any violation of law or applicable qualification standards, with respect to the
employment or compensation of employees by the Company or any of its
subsidiaries that would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. None of the following events
has occurred or is reasonably likely to occur: (i) except as disclosed in the
Offering Memorandum, a material increase in the aggregate amount of
contributions required to be made to all Plans in the current fiscal year of the
Company


13



--------------------------------------------------------------------------------




and its subsidiaries compared to the amount of such contributions made in the
Company’s most recently completed fiscal year; (ii) a material increase in the
“accumulated post-retirement benefit obligations” (within the meaning of
Statement of Financial Accounting Standards 106) of the Company and its
subsidiaries compared to the amount of such obligations in the Company’s most
recently completed fiscal year; (iii) any event or condition giving rise to a
liability under Title IV of ERISA that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect; or
(iv) the filing of a claim by one or more employees or former employees of the
Company or any of its subsidiaries related to its or their employment that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. For purposes of this paragraph, the term “Plan” means a
plan (within the meaning of Section 3(3) of ERISA) with respect to which the
Company or any of its subsidiaries may have any liability.
(45)Changes in Management. Except as disclosed in the General Disclosure Package
and the Offering Memorandum, none of the persons who were executive officers or
directors of the Company as of the date of the Preliminary Offering Memorandum
has given oral or written notice to the Company or any of its subsidiaries of
his or her resignation (or otherwise indicated to the Company or any of its
subsidiaries an intention to resign within the next 24 months), nor has any such
executive officer or director been terminated by the Company or otherwise
removed from his or her office or from the board of directors, as the case may
be (including, without limitation, any such termination or removal which is to
be effective as of a future date) nor is any such termination or removal under
consideration by the Company or its board of directors.
(46)No Restrictions on Dividends. No subsidiary of the Company is a party to or
otherwise bound by any instrument or agreement that limits or prohibits or could
limit or prohibit, directly or indirectly, any subsidiary of the Company from
paying any dividends or making any other distributions on its capital stock,
limited or general partnership interests, limited liability company interests,
or other equity interests, as the case may be, or from repaying any loans or
advances from, or (except for instruments or agreements that by their express
terms prohibit the transfer or assignment thereof or of any rights thereunder)
transferring any of its properties or assets to, the Company or any other
subsidiary, in each case except as described in the General Disclosure Package
and the Offering Memorandum.
(47)Brokers. There is not a broker, finder or other party that is entitled to
receive from the Company or any of its subsidiaries any brokerage or finder’s
fee or other fee or commission as a result of any of the transactions
contemplated by this Agreement, except for underwriting discounts and
commissions payable to the Initial Purchasers in connection with the sale of the
Securities pursuant to this Agreement.
(b) Certificates. Any certificate signed by any officer of the Company, or any
of its subsidiaries (whether signed on behalf of such officer, the Company, or
such subsidiary) and delivered to the Representative or to counsel for the
Initial Purchasers shall be deemed a representation and warranty by the Company
or such Guarantor to each Initial Purchaser as to the matters covered thereby.



SECTION 2.Sale and Delivery to Initial Purchasers; Closing; Agreements to Sell,
Purchase and Resell.


(a) The Securities. On the basis of the representations and warranties herein
contained and subject to the terms and conditions herein set forth, the Company
and each of the


14



--------------------------------------------------------------------------------




Guarantors agree to sell to each Initial Purchaser, severally and not jointly,
and each Initial Purchaser, severally and not jointly, agrees to purchase from
the Company and each of the Guarantors, the aggregate principal amount of
Securities set forth opposite such Initial Purchaser’s name in Exhibit A hereto
plus any additional principal amount of Securities which such Initial Purchaser
may become obligated to purchase pursuant to the provisions of Section 10
hereof, in each case at a price equal to 98.50% of the principal amount thereof.
(b) Payment. Payment of the purchase price for, and delivery of, the Securities
shall be made at the offices of Cahill Gordon & Reindel LLP, 80 Pine Street, New
York, New York 10005 or at such other place as shall be agreed upon by the
Representative and the Company, at 9:00 A.M. (New York City time) on April 28,
2017 (unless postponed in accordance with the provisions of Section 10), or such
other time not later than five business days after such date as shall be agreed
upon by the Representative and the Company (such time and date of payment and
delivery being herein called the “Closing Date”).
Payment shall be made to the Company by wire transfer of immediately available
funds to a single bank account designated by the Company against delivery to the
Representative for the respective accounts of the Initial Purchasers of the
Securities to be purchased by them. It is understood that each Initial Purchaser
has authorized the Representative, for its account, to accept delivery of,
receipt for, and make payment of the purchase price for, the Securities which it
has agreed to purchase. Wells Fargo, individually and not as Representative of
the Initial Purchasers, may (but shall not be obligated to) make payment of the
purchase price for the Securities to be purchased by any Initial Purchaser whose
funds have not been received by the Closing Date, but such payment shall not
relieve such Initial Purchaser from its obligations hereunder.
(c) Delivery of Securities. The Company shall make one or more global
certificates (collectively, the “Global Securities”) representing the Securities
available for inspection by the Representative not later than 1:00 p.m., New
York City time, on the business day prior to the Closing Date and, on or prior
to the Closing Date, the Company shall deliver the Global Securities to DTC or
to the Trustee, acting as custodian for DTC, as applicable. Delivery of the
Securities to the Initial Purchasers on the Closing Date shall be made through
the facilities of DTC unless the Representative shall otherwise instruct.
(d) Representations, Warranties and Agreements of the Initial Purchasers. Each
of the Initial Purchasers, severally and not jointly hereby represents and
warrants to the Company that it will offer the Securities for sale upon the
terms and conditions set forth in this Agreement and in the General Disclosure
Package. Each of the Initial Purchasers, severally and not jointly, hereby
represents and warrants to, and agrees with, the Company, on the basis of the
representations, warranties and agreements of the Company and the Guarantors,
that such Initial Purchaser: (i) is a QIB and an “accredited investor” within
the meaning of Rule 501(a)(i)(2)(3) or (7) under the 1933 Act; (ii) in
connection with the Exempt Resales, will solicit offers to buy the Securities
only from, and will offer to sell the Securities only to, the Eligible
Purchasers in transactions meeting the requirements of Rule 144A or Regulation
S; and (iii) will not offer or sell the Securities, nor has it offered or sold
the Securities by, or otherwise engaged in, any form of general solicitation or
general advertising (within the meaning of Regulation D under the 1933 Act,
including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper, magazine, or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising), other
than any Permitted General Solicitation, and will not engage in any


15



--------------------------------------------------------------------------------




directed selling efforts within the meaning of Rule 902 under the 1933 Act, in
connection with the offering of the Securities. The Initial Purchasers have
advised the Company that they will offer the Securities to Eligible Purchasers
at a price initially equal to 100.00% of the principal amount thereof, plus
accrued interest, if any, from April 28, 2017. Such price may be changed by the
Initial Purchasers at any time without notice. Each of the Initial Purchasers
understands that the Company and, for purposes of the opinions to be delivered
to the Initial Purchasers pursuant to this Agreement, counsel to the Company and
counsel to the Initial Purchasers, will rely upon the accuracy and truth of the
foregoing representations, warranties and agreements, and the Initial Purchasers
hereby consent to such reliance.



SECTION 3.Covenants of the Company and the Guarantors. The Company and the
Guarantors, jointly and severally, covenants with each Initial Purchaser as
follows:


(a)     Securities Law Compliance. The Company will (i) advise each Initial
Purchaser promptly after obtaining knowledge (and, if requested by any Initial
Purchaser, confirm such advice in writing) of (A) the issuance by any U.S. or
non-U.S. federal or state securities commission of any stop order suspending the
qualification or exemption from qualification of any of the Securities for offer
or sale in any jurisdiction, or the initiation of any proceeding for such
purpose by any U.S. or non-U.S. federal or state securities commission or other
regulatory authority, or (B) the happening of any event that makes any statement
of a material fact made in the General Disclosure Package, any Issuer Free
Writing Document, any Permitted General Solicitation or the Offering Memorandum,
untrue or that requires the making of any additions to or changes in the General
Disclosure Package, any Issuer Free Writing Document, any Permitted General
Solicitation or the Offering Memorandum, to make the statements therein, in the
light of the circumstances under which they were made, not misleading, (ii) use
its reasonable best efforts to prevent the issuance of any stop order or order
suspending the qualification or exemption from qualification of any of the
Securities under any securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions and (iii) if, at any time, any U.S. or non-U.S. federal or state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of any of the
Securities under any such laws, use its reasonable best efforts to obtain the
withdrawal or lifting of such order at the earliest possible time.
(b)     Amendments. The Company will give the Representative notice of its
intention to prepare any amendment, supplement or revision to the Preliminary
Offering Memorandum, the Offering Memorandum, any Permitted General Solicitation
or any Issuer Free Writing Document, and the Company will furnish the
Representative with copies of any such documents within a reasonable amount of
time prior to such proposed use, and will not use any such document to which the
Representative or counsel for the Initial Purchasers shall object. The Company
has given the Representative notice of any filings made pursuant to the 1934 Act
or the 1934 Act Regulations within 48 hours prior to the Applicable Time.
(c)     Delivery of Disclosure Documents to the Representative. The Company will
deliver to the Representative and counsel for the Initial Purchasers, within one
day of the date hereof and without charge, such number of copies of the
Preliminary Offering Memorandum, the Pricing Term Sheet and the Offering
Memorandum and any amendment or supplement to any of the foregoing as they
reasonably request.


16



--------------------------------------------------------------------------------




(d)     Continued Compliance with Securities Laws. The Company will comply with
the 1933 Act and the 1933 Act Regulations so as to permit the completion of the
distribution of the Securities as contemplated by this Agreement, the General
Disclosure Package and the Offering Memorandum. If at any time prior to the
completion of the distribution of the Securities by the Initial Purchasers to
Eligible Purchasers, any event shall occur or condition shall exist as a result
of which it is necessary (or if the Representative or counsel for the Initial
Purchasers shall notify the Company that, in their judgment, it is necessary) to
amend or supplement the General Disclosure Package or the Offering Memorandum so
that the General Disclosure Package or the Offering Memorandum, as the case may
be, will not include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made or then prevailing, not misleading
or if it is necessary (or, if the Representative or counsel for the Initial
Purchasers shall notify the Company that, in their judgment, it is necessary) to
amend or supplement the General Disclosure Package or the Offering Memorandum in
order to comply with the requirements of the 1933 Act or the 1933 Act
Regulations the Company will promptly notify the Representative of such event or
condition and of its intention to prepare such amendment or supplement (or, if
the Representative or counsel for the Initial Purchasers shall have notified the
Company as aforesaid, the Company will promptly notify the Representative of its
intention to prepare such amendment or supplement) and will promptly prepare,
subject to Section 3(b) hereof, such amendment or supplement as may be necessary
to correct such untrue statement or omission or to comply with such
requirements, and the Company will furnish to the Initial Purchasers such number
of copies of such amendment or supplement as the Initial Purchasers may
reasonably request. If at any time an event shall occur or condition shall exist
as a result of which it is necessary (or if the Representative or counsel for
the Initial Purchasers shall notify the Company that, in their judgment, it is
necessary) to amend or supplement any Issuer Free Writing Document or Permitted
General Solicitation so that it will not include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were made
or then prevailing, not misleading, or if it is necessary (or, if the
Representative or counsel for the Initial Purchasers shall notify the Company
that, in their judgment, it is necessary) to amend or supplement such Issuer
Free Writing Document or Permitted General Solicitation in order to comply with
the requirements of the 1933 Act or the 1933 Act Regulations, the Company will
promptly notify the Representative of such event or condition and of its
intention to prepare such amendment or supplement (or, if the Representative or
counsel for the Initial Purchasers shall have notified the Company as aforesaid,
the Company will promptly notify the Representative of its intention to prepare
such amendment or supplement) and will promptly prepare and, subject to
Section 3(b) hereof distribute, such amendment or supplement as may be necessary
to eliminate or correct such conflict, untrue statement or omission or to comply
with such requirements, and the Company will furnish to the Initial Purchasers
such number of copies of such amendment or supplement as the Initial Purchasers
may reasonably request.
(e)     Use of Offering Materials. The Company and each of the Guarantors
consents to the use of the General Disclosure Package and the Offering
Memorandum in accordance with the securities or “Blue Sky” laws of the
jurisdictions in which the Securities are offered by the Initial Purchasers and
by all dealers to whom Securities may be sold, in connection with the offering
and sale of the Securities.
(f)     “Blue Sky” and Other Qualifications. The Company shall cooperate with
the Initial Purchasers and their counsel to qualify the Securities for offering
and sale, or to obtain an


17



--------------------------------------------------------------------------------




exemption for the Securities to be offered and sold, under the applicable
securities laws of such states and other jurisdictions (domestic or foreign) as
the Representative may designate and to maintain such qualifications and
exemptions in effect for so long as required for the distribution of the
Securities; provided, however, that the Company shall not be obligated to file
any general consent to service of process or to qualify as a foreign corporation
or as a dealer in securities in any jurisdiction in which it is not so qualified
or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject. In each jurisdiction in
which the Securities have been so qualified or exempt, the Company will file
such statements and reports as may be required by the laws of such jurisdiction
to continue such qualification or exemption, as the case may be, in effect for
so long as required for the distribution of the Securities.
(g)     Use of Proceeds. The Company will use the net proceeds received by it
from the sale of the Securities in the manner described in the Preliminary
Offering Memorandum and the Offering Memorandum under “Use of Proceeds.”
(h)     Restriction on Sale of Securities. From and including the date of this
Agreement through and including the 180th day after the date of this Agreement,
the Company and the Guarantors will not, without the prior written consent of
Wells Fargo, directly or indirectly issue, offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option or right to sell or otherwise transfer or dispose of
any debt securities of or guaranteed by the Company or any Guarantor (other than
the Securities issued under this Agreement) or any securities convertible into
or exercisable or exchangeable for any debt securities of or guaranteed by the
Company.
(i)     Rule 144A Information. So long as any of the Securities are outstanding,
the Company and the Guarantors will, furnish at their expense to the Initial
Purchasers, and, upon request, to the holders of the Securities and prospective
purchasers of the Securities the information required by Rule 144A(d)(4) under
the 1933 Act (if any).
(j)     Pricing Term Sheet. The Company will prepare the Pricing Term Sheet
reflecting the final terms of the Securities, in substantially the form attached
hereto as Exhibit D and otherwise in form and substance satisfactory to the
Representative; provided that the Company will furnish the Representative with
copies of any such Pricing Term Sheet and will not use any such document to
which the Representative or counsel to the Initial Purchasers shall object.
(k)     Preparation of the Offering Memorandum. Immediately following the
execution of this Agreement, the Company will, subject to Section 3(b) hereof,
prepare the Offering Memorandum, which shall contain the public offering price
and terms of the Securities, the plan of distribution thereof and such other
information as the Representative and the Company may deem appropriate.
(l)     DTC. The Company will use their best efforts to permit the Securities to
be eligible for clearance and settlement through DTC.
(m)     No Stabilization. The Company, the Guarantors and their respective
affiliates will not take, directly or indirectly, any action designed to or that
has constituted or that reasonably could be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company or the
Guarantors in connection with the offering of the Securities.


18



--------------------------------------------------------------------------------




(n)     No Affiliate Resales. The Company and the Guarantors will not, and will
not permit any of their respective affiliates (as defined in Rule 144 under the
1933 Act) to, resell any of the Securities that have been acquired by any of
them, except for Securities purchased by the Company, the Guarantors or any of
their respective affiliates and resold in a transaction registered under the
1933 Act.
(o)     No Integration. The Company will not, and will ensure that no affiliate
of the Company will, sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any “security” (as defined in the 1933 Act) that would
be integrated with the sale of the Securities in a manner that would require the
registration under the 1933 Act of the sale to the Initial Purchaser or to the
Eligible Purchasers of the Securities.
(p)     Transaction Documents. The Company and the Guarantors will do and
perform all things required or necessary to be done and performed under the
Transaction Documents by them prior to the Closing Date, and to satisfy all
conditions precedent to the Initial Purchasers’ obligations hereunder to
purchase the Securities.



SECTION 4.Payment of Expenses.


(a) Expenses. The Company and the Guarantors, jointly and severally, will pay
all expenses incident to the performance of their respective obligations under
this Agreement, including (i) the preparation and printing of the Preliminary
Offering Memorandum, the General Disclosure Package and the Offering Memorandum
and each amendment thereto (in each case including exhibits) and any costs
associated with electronic delivery of any of the foregoing, (ii) the delivery
to the Initial Purchasers of each of the Transaction Documents and such other
documents as may be required in connection with the offering, purchase, sale,
issuance or delivery of the Securities, (iii) the preparation, issuance and
delivery of the certificates for the Securities and the issuance and delivery of
the Securities to the Initial Purchasers, including any issue or other transfer
taxes and any stamp or other taxes or duties payable in connection with the
sale, issuance or delivery of the Securities to the Initial Purchasers, (iv) the
fees and disbursements of the counsel, accountants and other advisors to the
Company and the Guarantors, (v) the qualification or exemption of the Securities
under securities laws in accordance with the provisions of Section 3(f) hereof,
including the reasonable fees and disbursements of counsel for the Initial
Purchasers in connection therewith and in connection with the preparation of the
Blue Sky Survey and any supplements thereto, (vi) the preparation, printing and
delivery to the Initial Purchasers of copies of the Preliminary Offering
Memorandum, the General Disclosure Package, the Offering Memorandum, any
Permitted General Solicitation and any Issuer Free Writing Documents and any
amendments or supplements to any of the foregoing and any costs associated with
electronic delivery of any of the foregoing, (vii) the preparation, printing and
delivery to the Initial Purchasers of copies of the Blue Sky Survey and any
supplements thereto and any costs associated with electronic delivery of any of
the foregoing, (viii) the fees and expenses of the Trustee, including the fees
and disbursements of counsel for the Trustee in connection with the Transaction
Documents, (ix) all fees charged by any rating agencies for rating the
Securities and all expenses and application fees incurred in connection with the
approval of the Securities for clearance, settlement and book-entry transfer
through DTC, and (x) all reasonable travel expenses (including expenses related
to chartered aircraft) of each Initial Purchaser and the Company’s officers and
employees and any other expenses of each Initial Purchaser and the Company in


19



--------------------------------------------------------------------------------




connection with attending or hosting meetings with prospective purchasers of the
Securities, and expenses associated with any electronic road show.
(b) Termination of Agreement. If this Agreement is terminated by the
Representative in accordance with the provisions of Section 5, Section 9(a)(i),
Section 9(a)(iii)(A), Section 9(a)(v) or Section 10 hereof, the Company and the
Guarantors, jointly and severally, will reimburse the Initial Purchasers for all
of their out-of-pocket expenses, including the reasonable fees and disbursements
of counsel for the Initial Purchasers.

SECTION 5.Conditions of Initial Purchasers’ Obligations. The obligations of the
several Initial Purchasers hereunder are subject to the accuracy, on the date
hereof and at the Closing Date, of the representations and warranties of the
Company and the Guarantors contained in this Agreement, or in certificates
signed by any officer of the Company or any Guarantor (whether signed on behalf
the Company or such Guarantor) delivered to the Representative or counsel for
the Initial Purchasers, to the performance by the Company and the Guarantors of
their respective covenants and other obligations hereunder, and to the following
further conditions:


(a)     Opinion of Counsel for Company and the Guarantors. At the Closing Date,
the Representative shall have received (i) the favorable opinion of Dickinson
Wright LLP, counsel for the Company and the Guarantors (“Company Counsel”), (ii)
the favorable opinion of Baker & Hostetler LLP, California counsel for the
Company and the Guarantors and (iii) the favorable opinion of Baker & Hostetler
LLP, special FCC counsel for the Company and the Guarantors, in each case, dated
as of the Closing Date and in form and substance satisfactory to the
Representative, together with signed or reproduced copies of such opinions for
each of the other Initial Purchasers, to the effect set forth in Exhibits F-1,
F-2 and G, respectively, hereto and to such further effect as the Representative
may reasonably request.
(b)     Opinion of Counsel for Initial Purchasers. At the Closing Date, the
Representative shall have received the favorable letter, dated as of the Closing
Date, of Cahill Gordon & Reindel LLP, counsel for the Initial Purchasers,
together with signed or reproduced copies of such letter for each of the other
Initial Purchasers, with respect to the Securities to be sold by the Company
pursuant to this Agreement and such other matters as the Representative may
reasonably request.
(c)     Officers’ Certificate. At the Closing Date, there shall not have been,
since the date hereof or since the respective dates as of which information is
given in the General Disclosure Package and the Offering Memorandum (in each
case exclusive of any amendments or supplements thereto subsequent to the date
of this Agreement), any Material Adverse Effect or any development that would
reasonably be expected to result in a Material Adverse Effect. At the Closing
Date, the Representative shall have received a certificate, signed on behalf of
the Company and each Guarantor by the President or the Chief Executive Officer
of the Company and each Guarantor and the Chief Financial Officer or Chief
Accounting Officer of the Company and each Guarantor, dated as of the Closing
Date, to the effect that (i) there has been no such Material Adverse Effect,
(ii) the representations and warranties of the Company and the Guarantors in
this Agreement are true and correct at and as of the Closing Date with the same
force and effect as though expressly made at and as of the Closing Date and
(iii) the Company and the Guarantors have complied with all agreements and
satisfied all conditions on their part to be performed or satisfied at or prior
to the Closing Date under or pursuant to this Agreement.


20



--------------------------------------------------------------------------------




(d)     Accountant’s Comfort Letter. At the time of the execution of this
Agreement, the Representative shall have received from Deloitte & Touche LLP a
letter, dated the date of this Agreement and in form and substance satisfactory
to the Representative, together with signed or reproduced copies of such letter
for each of the other Initial Purchasers, containing statements and information
of the type ordinarily included in accountants’ “comfort letters” to initial
purchasers with respect to the financial statements and certain financial
information of the Company contained in the General Disclosure Package, any
Issuer Free Writing Documents (other than any electronic road show) and the
Offering Memorandum and any amendments or supplements to any of the foregoing.
(e)     Bring-down Comfort Letter. At the Closing Date, the Representative shall
have received from Deloitte & Touche LLP a letter, dated as of the Closing Date
and in form and substance satisfactory to the Representative, to the effect that
they reaffirm the statements made in the letter furnished pursuant to
subsection (d) of this Section, except that the specified date referred to shall
be a date not more than three business days prior to the Closing Date.
(f)     No Downgrade. There shall not have occurred, on or after the date of
this Agreement, any downgrading in the rating of any debt securities of or
guaranteed by the Company by any “nationally recognized statistical rating
organization” (as defined by the Commission in Section 3(a)(62) of the 1934 Act)
or any public announcement that any such organization has placed its rating on
the Company or any such debt securities under surveillance or review or on a
so-called “watch list” (other than an announcement with positive implications of
a possible upgrading, and no implication of a possible downgrading, of such
rating) or any announcement by any such organization that the Company or any
such debt securities has been placed on negative outlook.
(g)     DTC Eligibility. The Securities shall be eligible for clearance and
settlement through DTC.
(h)     Transaction Documents. The Company, the Guarantors and the other parties
thereto shall have executed and delivered each of the Transaction Documents, and
the Initial Purchasers shall have received original copies thereof, duly
executed by the Company, the Guarantors and the other parties thereto.



SECTION 6.Indemnification.


(a) Indemnification by the Company and the Guarantors. The Company and each
Guarantor agree, jointly and severally, to indemnify and hold harmless each
Initial Purchaser, its affiliates, and its and their officers, directors,
employees, agents, partners and members and each person, if any, who controls
any Initial Purchaser within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act as follows:
(1)against any and all loss, liability, claim, damage and expense whatsoever, as
incurred, arising out of or based upon any untrue statement or alleged untrue
statement of a material fact in the Preliminary Offering Memorandum, any Issuer
Free Writing Document, any Permitted General Solicitation, the General
Disclosure Package or the Offering Memorandum (or any amendment or supplement to
any of the foregoing), or in any materials, presentations or information
provided to investors by, or with the approval of, the Company or any Guarantor
in connection with the marketing of the offering of the Securities, including
any road show or


21



--------------------------------------------------------------------------------




investor presentations made to investors by the Company (whether in person or
electronically), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;
(2)against any and all loss, liability, claim, damage and expense whatsoever, as
incurred, to the extent of the aggregate amount paid in settlement of, or
pursuant to a judgment or other disposition in, any litigation, or any
investigation or proceeding by any governmental or self-regulatory agency or
body, commenced or threatened, or of any claim whatsoever arising out of or
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 6(d) below) any such
settlement is effected with the written consent of the Company and the
Guarantors; and
(3)against all documented and reasonably incurred expenses, as incurred
(including the fees and disbursements of counsel), reasonably incurred in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental or self-regulatory agency or
body, commenced or threatened, or any claim whatsoever arising out of or based
upon any such untrue statement or omission, or any such alleged untrue statement
or omission, to the extent that any such expense is not paid under (i) or
(ii) above,
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of or based upon
any untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with written information about any Initial
Purchaser furnished to the Company or any Guarantor by such Initial Purchaser
through the Representative expressly for use in the Preliminary Offering
Memorandum, any Issuer Free Writing Document, any Permitted General
Solicitation, the General Disclosure Package or the Offering Memorandum (or in
any amendment or supplement to any of the foregoing), it being understood and
agreed that the only such information furnished by the Initial Purchasers as
aforesaid consists of the information described as such in Section 6(b) hereof.
(b) Indemnification by the Initial Purchasers. Each Initial Purchaser agrees,
severally and not jointly, to indemnify and hold harmless the Company and the
Guarantors, their respective officers, directors and each person, if any, who
controls the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act against any and all loss, liability, claim, damage
and expense described in the indemnity contained in subsection (a) (1)  of this
Section 6, as incurred, but only with respect to untrue statements or omissions,
or alleged untrue statements or omissions, made in the Preliminary Offering
Memorandum, any Issuer Free Writing Document, any Permitted General Solicitation
or the Offering Memorandum (or any amendment or supplement to any of the
foregoing), in reliance upon and in conformity with written information relating
to such Initial Purchaser furnished to the Company or any Guarantor by such
Initial Purchaser through the Representative expressly for use therein. The
Company and the Guarantors hereby acknowledge and agree that the information
furnished to the Company and any Guarantor by the Initial Purchasers through the
Representative expressly for use in the Preliminary Offering Memorandum, any
Issuer Free Writing Document, any Permitted General Solicitation or the Offering
Memorandum (or any amendment or supplement to any of the foregoing), consists
exclusively of the following information appearing under the caption “Plan of
Distribution” in the Preliminary Offering Memorandum and the Offering
Memorandum: (i) the information regarding stabilization and syndicate covering
transactions appearing in the second through fifth sentences of the seventh
paragraph under such caption (but only insofar as


22



--------------------------------------------------------------------------------




such information concerns the Initial Purchasers) and (ii) the information
regarding market making by the Initial Purchasers appearing in the fourth
sentence of the sixth paragraph under such caption.
(c) Actions Against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder; provided, however, that the failure to so notify an indemnifying
party shall not relieve such indemnifying party from any liability that it may
have under this Section 6 except to the extent it did not otherwise learn of
such action and such failure results in the forfeiture by the indemnifying party
of substantial rights and defenses; and provided further, that the failure to so
notify such indemnifying party shall not relive such indemnifying party from any
liability that it may have to such indemnified party otherwise than under this
Section 6. In case any such action is brought against an indemnified party and
such indemnified party seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party will be entitled to participate in and, to the
extent that it shall elect, jointly with all other indemnifying parties
similarly notified, by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party; provided, however, that the indemnified party shall have the
right to employ separate counsel (including local counsel in each applicable
jurisdiction), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest; (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party; (iii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of the institution of such action; or (iv) the
indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party. Upon receipt of notice from
the indemnifying party to such indemnified party of such indemnifying party's
election so to assume the defense of such action and approval by the indemnified
party of counsel, the indemnifying party will not be liable to such indemnified
party under this Section 6 for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence, or (ii) the indemnifying party
shall not have employed counsel satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of the action, in each of which cases the fees and expenses of
counsel shall be at the expense of the indemnifying party. Counsel to the
indemnified parties shall be selected as follows: counsel to the Initial
Purchasers and the other indemnified parties referred to in Section 6(a)(1)
above shall be selected by Wells Fargo; and counsel to the Company and the
Guarantors, their respective directors, each of their respective officers and
each person, if any, who controls the Company within the meaning of Section 15
of the 1933 Act or Section 20 of the 1934 Act shall be selected by the Company
and the Guarantors. An indemnifying party may participate at its own expense in
the defense of any such action; provided, however, that counsel to the
indemnifying party shall not (except with the consent of the indemnified party)
also be counsel to the indemnified party. In no event shall the indemnifying
party be liable for the fees and expenses of more than one counsel (in addition
to any local counsel) separate from their own counsel for the Initial Purchasers
and the other


23



--------------------------------------------------------------------------------




indemnified parties referred to in Section 6(a)(1) above; and the fees and
expenses of more than one counsel (in addition to any local counsel) separate
from their own counsel for the Company and the Guarantors, their respective
directors, each of their respective officers and each person, if any, who
controls the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act, in each case in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances. No indemnifying party shall,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 6 or
Section 7 hereof (whether or not the indemnified parties are actual or potential
parties thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party in form and substance reasonably
satisfactory to such indemnified party from all liability arising out of such
litigation, investigation, proceeding or claim and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party.
(d) Settlement Without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by this
Section 6, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated by Section 6(a)(2) effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request, or shall not have disputed in good faith the
indemnified party’s entitlement to such reimbursement, prior to the date of such
settlement.



SECTION 7.Contribution. If the indemnification provided for in Section 6 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Guarantors on the one hand and the Initial Purchasers on the other hand from the
offering of the Securities pursuant to this Agreement or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in
clause (i) above but also the relative fault of the Company and the Guarantors
on the one hand and of the Initial Purchasers on the other hand in connection
with the statements or omissions which resulted in such losses, liabilities,
claims, damages or expenses, as well as any other relevant equitable
considerations.


The relative benefits received by the Company and the Guarantors on the one hand
and the Initial Purchasers on the other hand in connection with the offering of
the Securities pursuant to this Agreement shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the
Securities pursuant to this Agreement (before deducting expenses) received by
the Company and the Guarantors and the total fees, discounts and commissions
received by the Initial Purchasers, in each case as determined pursuant to this


24



--------------------------------------------------------------------------------




Agreement, bear to the aggregate initial offering price of the Securities as set
forth on the cover of the Offering Memorandum.
The relative fault of the Company and the Guarantors on the one hand and the
Initial Purchasers on the other hand shall be determined by reference to, among
other things, whether any such untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by the Company and the Guarantors on the one hand or by the
Initial Purchasers on the other hand and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.
The Company and the Guarantors and the Initial Purchasers agree that it would
not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to above in this
Section 7. The aggregate amount of losses, liabilities, claims, damages and
expenses incurred by an indemnified party and referred to above in this
Section 7 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue or alleged untrue statement or omission or alleged omission.
Notwithstanding the provisions of this Section 7, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the net
proceeds from the sale to Eligible Purchasers of the Securities initially
purchased by it exceeds the amount of any damages which such Initial Purchaser
has otherwise been required to pay by reason of any such untrue or alleged
untrue statement or omission or alleged omission.
No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.
For purposes of this Section 7, each affiliate, officer, director, employee,
partner and member of each Initial Purchaser and each person, if any, who
controls any Initial Purchaser within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act shall have the same rights to contribution as such
Initial Purchaser, and each director of the Company and of each Guarantor, each
officer of the Company and of each Guarantor, and each person, if any, who
controls the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act shall have the same rights to contribution as the
Company and the Guarantors. The Initial Purchasers’ respective obligations to
contribute pursuant to this Section 7 are several in proportion to the principal
amount of Securities set forth opposite their respective names in Exhibit A
hereto and not joint.
The remedies provided for in Section 6 and Section 7 are not exclusive and shall
not limit any rights or remedies which may otherwise be available to any
indemnified party at law or in equity.



SECTION 8.Representations, Warranties and Agreements to Survive Delivery. All
representations, warranties and agreements contained in this Agreement or in
certificates signed by any officer of the Company or any of its subsidiaries
(whether signed on behalf of such officer,


25



--------------------------------------------------------------------------------




the Company, or such subsidiary) and delivered to the Representative or counsel
to the Initial Purchasers, shall remain operative and in full force and effect,
regardless of any investigation made by or on behalf of any Initial Purchaser,
its affiliates and any of their any officers, directors, employees, partners,
members or agents of any Initial Purchaser or any person controlling any Initial
Purchaser, or by or on behalf of the Company, any Guarantor, any officer,
director or employee of the Company or any Guarantor or any person controlling
the Company, any Guarantor, and shall survive delivery of and payment for the
Securities.



SECTION 9.Termination of Agreement.


(a) Termination; General. The Representative may terminate this Agreement, by
notice to the Company and the Guarantors, at any time on or prior to the Closing
Date (i) if there has been, at any time on or after the date of this Agreement
or since the respective dates as of which information is given in the General
Disclosure Package or the Offering Memorandum (in each case exclusive of any
amendments or supplements thereto subsequent to the date of this Agreement), any
Material Adverse Effect or any development that would reasonably be expected to
result in a Material Adverse Effect, or (ii) if there has occurred any material
adverse change in the financial markets in the United States or the
international financial markets, any declaration of a national emergency or war
by the United States, any outbreak of hostilities or escalation thereof or other
calamity or crisis or any change or development involving a prospective change
in national or international political, financial or economic conditions
(including, without limitation, as a result of terrorist activities), in each
case the effect of which is such as to make it, in the judgment of the
Representative, impracticable or inadvisable to proceed with the offering, sale
or delivery of the Securities or to enforce contracts for the sale of the
Securities, or (iii) (A) if trading in any securities of the Company has been
suspended or materially limited by the Commission or the NYSE, or (B) if trading
generally on the NYSE, the Nasdaq Global Select Market, the Nasdaq Global
Market, the Chicago Board of Options Exchange, the Chicago Mercantile Exchange
or the Chicago Board of Trade has been suspended or limited, or minimum or
maximum prices for trading have been fixed, or maximum ranges for prices have
been required, by any of said exchanges or by order of the Commission or any
other governmental authority, or (C) if a material disruption has occurred in
commercial banking or securities settlement or clearance services in the United
States or in Europe, or (iv) if a banking moratorium has been declared by either
Federal or New York authorities or (v) if there shall have occurred, on or after
the date of this Agreement, any downgrading in the rating of any debt securities
of or guaranteed by the Company or any Guarantor by any “nationally recognized
statistical rating organization” (as defined by the Commission in
Section 3(a)(62) of the 1934 Act) or any public announcement that any such
organization has placed its rating on the Company or any Guarantor or any such
debt securities under surveillance or review or on a so-called “watch list”
(other than an announcement with positive implications of a possible upgrading,
and no implication of a possible downgrading, of such rating) or any
announcement by any such organization that the Company or any Guarantor or any
such debt securities, has been placed on negative outlook.
(b) Liabilities. If this Agreement is terminated pursuant to this Section 9,
such termination shall be without liability of any party to any other party
except as provided in Section 4 hereof, and except that Sections 1, 4(b), 6, 7,
8, 11, 12, 13, 14, 15, 17, 18, 19 and 20 and hereof shall survive such
termination and remain in full force and effect.




26



--------------------------------------------------------------------------------





SECTION 10.Default by One or More of the Initial Purchasers.


(a) If one or more of the Initial Purchasers shall fail at the Closing Date to
purchase the aggregate principal amount of Securities which it or they are
obligated to purchase under this Agreement (the “Defaulted Securities”), the
Representative shall have the right, within 24 hours thereafter, to make
arrangements for one or more of the non-defaulting Initial Purchasers, or any
other purchaser, to purchase all, but not less than all, of the Defaulted
Securities in such amounts as may be agreed upon and upon the terms herein set
forth; if, however, the Representative shall not have completed such
arrangements within such 24‑hour period, then:
(1)if the aggregate principal amount of Defaulted Securities does not exceed 10%
of the aggregate principal amount of Securities, each of the non-defaulting
Initial Purchasers shall be obligated, severally and not jointly, to purchase
the full amount of such Defaulted Securities in the proportions that their
respective underwriting obligations hereunder bear to the underwriting
obligations of all non-defaulting Initial Purchasers; or
(2)if the number of Defaulted Securities exceeds 10% of the aggregate principal
amount of Securities, this Agreement shall terminate without liability on the
part of any non-defaulting Initial Purchaser.
No action taken pursuant to this Section 10 shall relieve any defaulting Initial
Purchaser from liability in respect of its default.
In the event of any such default which does not result in a termination of this
Agreement, the Representative shall have the right to postpone the Closing Date
for a period not exceeding seven days in order to effect any required changes in
the General Disclosure Package or Offering Memorandum or in any other documents
or arrangements. As used herein, the term “Initial Purchaser” includes any
person substituted for an Initial Purchaser under this Section 10.



SECTION 11.Notices. All notices and other communications hereunder shall be in
writing, shall be effective only upon receipt and shall be mailed, delivered by
hand or overnight courier, or transmitted by fax (with the receipt of any such
fax to be confirmed by telephone). Notices to the Initial Purchasers shall be
directed to the Representative at Wells Fargo Securities, LLC, 301 S. College
St., 6th Floor, Charlotte, North Carolina 28288, Attention: Transaction
Management, fax no. (704) 383-9165 (with such fax to be confirmed by telephone
to (704) 715-0541); and notices to the Company or any Guarantor shall be
directed to it at 312 Walnut Street, Cincinnati, Ohio 45202, Attention: William
Appleton, Senior Vice President and General Counsel, fax no. (513) 977-3997
(with such fax to be confirmed by telephone to (513) 977-3000).



SECTION 12.Parties. This Agreement shall each inure to the benefit of and be
binding upon the Initial Purchasers, the Company, the Guarantors and their
respective successors. Nothing expressed or mentioned in this Agreement is
intended or shall be construed to give any person, firm or corporation, other
than the Initial Purchasers, the Company, the Guarantors and their respective
successors and the controlling persons and other indemnified parties referred to
in Sections 6 and 7 and their successors, heirs and legal representatives, any
legal or equitable right,


27



--------------------------------------------------------------------------------




remedy or claim under or in respect of this Agreement or any provision herein
contained. This Agreement and all conditions and provisions hereof are intended
to be for the sole and exclusive benefit of the Initial Purchasers, the Company,
the Guarantors and their respective successors, and said controlling persons and
other indemnified parties and their successors, heirs and the legal
representatives, and for the benefit of no other person or entity. No purchaser
of Securities from any Initial Purchaser shall be deemed to be a successor by
reason merely of such purchase.



SECTION 13.GOVERNING LAW AND TIME. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK
CITY TIME.



SECTION 14.Effect of Headings. The Section and Exhibit headings herein are for
convenience only and shall not affect the construction hereof.



SECTION 15.Definitions. As used in this Agreement, the following terms have the
respective meanings set forth below:


“Applicable Time” means 4:57 p.m. (New York City time) on April 20, 2017 or such
other time as agreed by the Company, the Guarantors and the Representative.
“Common Stock” means the Company’s Class A Common Shares, par value $0.01 per
share.
“Commission” means the Securities and Exchange Commission.
“Company Documents” means all contracts, indentures, mortgages, deeds of trust,
loan or credit agreements, bonds, notes, debentures, evidences of indebtedness,
swap agreements, leases or other instruments or agreements to which the Company
or any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject.
“DTC” means The Depository Trust Company.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“GAAP” means generally accepted accounting principles in the United States.
“Lien” means any security interest, mortgage, pledge, lien, encumbrance, claim
or equity.
“NYSE” means the New York Stock Exchange.


28



--------------------------------------------------------------------------------




“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.
“Organizational Documents” means (a) in the case of a corporation, its charter
and by‑laws; (b) in the case of a limited or general partnership, its
partnership certificate, certificate of formation or similar organizational
document and its partnership agreement; (c) in the case of a limited liability
company, its articles of organization, certificate of formation or similar
organizational documents and its operating agreement, limited liability company
agreement, membership agreement or other similar agreement; (d) in the case of a
trust, its certificate of trust, certificate of formation or similar
organizational document and its trust agreement or other similar agreement; and
(e) in the case of any other entity, the organizational and governing documents
of such entity.
“Repayment Event” means any event or condition which, either immediately or with
notice or passage of time or both, (i) gives the holder of any bond, note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any subsidiary of the
Company, or (ii) gives any counterparty (or any person acting on such
counterparty’s behalf) under any swap agreement, hedging agreement or similar
agreement or instrument to which the Company or any subsidiary of the Company is
a party the right to liquidate or accelerate the payment obligations or
designate an early termination date under such agreement or instrument, as the
case may be.
“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder or implementing the provisions thereof.
“Termination Event” means any event or condition which gives any person the
right, either immediately or with notice or passage of time or both, to
terminate or limit (in whole or in part) any Company Documents or any rights of
the Company, or any of its subsidiaries thereunder, including, without
limitation, upon the occurrence of a change of control of the Company or any
Guarantor or other similar events.
“Transaction Documents” means this Agreement, the Indenture, the Securities and
the Guarantees collectively.
“1933 Act” means the Securities Act of 1933, as amended.
“1933 Act Regulations” means the rules and regulations of the Commission under
the 1933 Act.
“1934 Act” means the Securities Exchange Act of 1934, as amended.
“1934 Act Regulations” means the rules and regulations of the Commission under
the 1934 Act.
“1939 Act” means the Trust Indenture Act of 1939, as amended, and the rules and
regulations of the Commission thereunder.
“1940 Act” means the Investment Company Act of 1940, as amended.


29



--------------------------------------------------------------------------------




All references in this Agreement to the Preliminary Offering Memorandum and the
Offering Memorandum, any Issuer Free Writing Document, any Permitted General
Solicitation or any amendment or supplement to any of the foregoing shall be
deemed to include all versions thereof delivered (physically or electronically)
to the Representative or the Initial Purchasers.



SECTION 16.Permitted Free Writing Documents. The Company and each Guarantor
represents, warrants and agrees that it has not made and, unless it obtains the
prior written consent of the Representative, it will not make, and each Initial
Purchaser, severally and not jointly, represents, warrants and agrees that it
has not made and, unless it obtains the prior written consent of the Company,
the Guarantors and the Representative, it will not make, any offer relating to
the Securities that (if the offering of the Securities was made pursuant to a
registered offering under the 1933 Act) would constitute an “Issuer Free Writing
Prospectus” (as defined in Rule 433) (any such document, a “Issuer Free Writing
Document”) or that would constitute a “free writing prospectus” (as defined in
Rule 405) which would be required to be filed with the Commission in connection
with an offering registered under the 1933 Act, in the case of any Initial
Purchasers; provided that the prior written consent of the Company, the
Guarantors and the Representative shall be deemed to have been given in respect
of the Issuer Free Writing Documents, if any, listed on Exhibit E-1 hereto and
to any electronic road show in the form previously provided by the Company to
and approved by the Representative.



SECTION 17.Absence of Fiduciary Relationship. The Company and each Guarantor
acknowledges and agrees that:


(a)     each of the Initial Purchasers is acting solely as an initial purchaser
in connection with the sale of the Securities and no fiduciary, advisory or
agency relationship between the Company and any Guarantor, on the one hand, and
any of the Initial Purchasers, on the other hand, has been created in respect of
any of the transactions contemplated by this Agreement, irrespective of whether
or not any of the Initial Purchasers has advised or is advising the Company or
any Guarantor on other matters (it being understood that in any event that no
Initial Purchaser shall be deemed to have provided legal, accounting or tax
advice to the Company ,any Guarantor or any of their respective subsidiaries);
(b)     the offering price of the Securities and the price to be paid by the
Initial Purchasers for the Securities set forth in this Agreement were
established by the Company and the Guarantors following discussions and
arms-length negotiations with the Representative;
(c)     they are capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement;
(d)     they are aware that the Initial Purchasers and their respective
affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company and the Guarantors and that none
of the Initial Purchasers has any obligation to disclose such interests and
transactions to the Company or the Guarantors by virtue of any fiduciary,
advisory or agency relationship or otherwise;
(e)     the Company and the Guarantors have consulted their own legal and
financial advisors to the extent they deemed appropriate; and


30



--------------------------------------------------------------------------------




(f)     they waive, to the fullest extent permitted by law, any claims they may
have against any of the Initial Purchasers for breach of fiduciary duty or
alleged breach of fiduciary duty and agrees that none of the Initial Purchasers
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to them in respect of such a fiduciary duty claim or to any person
asserting a fiduciary duty claim on their behalf or in right of them or the
Company, the Guarantors or any stockholders, employees or creditors of Company
or any Guarantor.



SECTION 18.Research Analyst Independence and Other Activities of the Initial
Purchasers. The Company and the Guarantors acknowledge that the Initial
Purchasers’ research analysts and research departments are required to be
separate from, and not influenced by, their respective investment banking
divisions and are subject to certain regulations and internal policies, and that
such Initial Purchasers’ research analysts may hold views and make statements or
investment recommendations and/or publish research reports with respect to the
Company or the Guarantors and/or the offering that differ from the views of
their respective investment banking divisions. The Company and the Guarantors
hereby waive and release, to the fullest extent permitted by applicable law, any
claims that the Company or the Guarantors may have against the Initial
Purchasers arising from the fact that the views expressed by their research
analysts and research departments may be different from or inconsistent with the
views or advice communicated to the Company or the Guarantors by such Initial
Purchasers’ investment banking divisions. The Company and the Guarantors also
acknowledge that each of the Initial Purchasers is a full service securities
firm and as such from time to time, subject to applicable securities laws, may
effect transactions for its own account or the account of its customers, may
make recommendations and provide other advice, and may hold long or short
positions in debt or equity securities of, or derivative products related to,
the companies that may be the subject of the transactions contemplated by this
Agreement and the Company and the Guarantors hereby waive and releases, to the
fullest extent permitted by applicable law, any claims that the Company or the
Guarantors may have against the Initial Purchasers with respect to any such
other activities.



SECTION 19.Waiver of Jury Trial. The Company, the Guarantors and each of the
Initial Purchasers hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.



SECTION 20.Consent to Jurisdiction. The Company and the Guarantors hereby submit
to the exclusive jurisdiction of any U.S. federal or state court located in the
Borough of Manhattan, the City and County of New York in any action, suit or
proceeding arising out of or relating to or based upon this Agreement or any of
the transactions contemplated hereby, and the Company and the Guarantors
irrevocably and unconditionally waive any objection to the laying of venue of
any action, suit or proceeding in any such court arising out of or relating to
this Agreement or the transactions contemplated hereby and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding has been brought in an inconvenient forum. The
Company and the Guarantors agree that process may be served in any such action,
suit or proceeding and agrees that service of process to the Company or the
Guarantors by certified U.S. Mail addressed to the Company’s or any Guarantor’s
address as


31



--------------------------------------------------------------------------------




provided in Section 11 of this Agreement, shall be deemed in every respect
effective service of process upon the Company or such Guarantor in any such
action, suit or proceeding.



SECTION 21.Patriot Act. In accordance with the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the
Initial Purchasers are required to obtain, verify and record information that
identifies their respective clients, including the Company, which information
may include the name and address of their respective clients, as well as other
information that will allow the Initial Purchasers to properly identify their
respective clients.



SECTION 22.Entire Agreement. This Agreement, together with any contemporaneous
written agreements that relate to the offering of the Securities, represents the
entire agreement between the Company and the Guarantors on the one hand, and the
Initial Purchasers, on the other hand, with respect to the preparation of the
Preliminary Offering Memorandum, the General Disclosure Package, any Issuer Free
Writing Document and the Offering Memorandum, the purchase and sale of the
Securities and the conduct of the offering contemplated hereby.



SECTION 23.Amendments or Waivers. No amendment or waiver of any provision of
this Agreement, nor any consent or approval to any departure therefrom, shall in
any event be effective unless the same shall be in writing and signed by all the
parties hereto.



SECTION 24.Section Headers. The headings herein are included for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.



SECTION 25.Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which together shall be deemed to
be one and the same Agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.
[Signature Page Follows]




32



--------------------------------------------------------------------------------






If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company and the Guarantors a counterpart hereof,
whereupon this instrument, along with all counterparts, will become a binding
agreement among the Initial Purchasers, the Company and the Guarantors in
accordance with its terms.


Very truly yours,




THE E.W. SCRIPPS COMPANY


By: /s/ William Appleton    
Name: William Appleton    
Title: Senior VP and General Counsel    




SCRIPPS MEDIA, INC.


By: /s/ William Appleton    
Name: William Appleton    
Title: Senior VP and General Counsel    




MEDIA CONVERGENCE GROUP, INC.


By: /s/ William Appleton    
Name: William Appleton    
Title: Secretary    




90028 MEDIA, LLC


By: /s/ William Appleton    
Name: William Appleton    
Title: Manager    




SCRIPPS BROADCASTING HOLDINGS LLC


By: /s/ William Appleton    
Name: William Appleton    
Title: Manager    






[Signature Page to Purchase Agreement]





--------------------------------------------------------------------------------




CONFIRMED AND ACCEPTED, as of the
date first above written:
WELLS FARGO SECURITIES, LLC
By: WELLS FARGO SECURITIES, LLC


By: /s/ John McCann    
Authorized Signatory


For itself and as Representative of the Initial Purchasers named in Exhibit A
hereto.




































































[Signature Page to Purchase Agreement]







